Exhibit 10.63

 

FORM OF LETTER AGREEMENT REGARDING PHANTOM STOCK GRANTED

TO NON-EMPLOYEE DIRECTORS DURING FISCAL 2004

 

[Date]

 

[Name of Non-Employee Director]

[Address]

 

  Re: Phantom Stock Grant

 

Dear [Name of Non-Employee Director]:

 

Grant. I am pleased to inform you that the Compensation Committee (the
“Committee”) of the Board of Directors of BJ Services Company (the “Company”)
has granted to you [Number of Shares] shares of Phantom Stock pursuant to the BJ
Services Company 2003 Incentive Plan (the “Plan”). The terms defined in the Plan
are used in this Agreement with the same meaning.

 

Each share of Phantom Stock represents the right to receive one share of the
Company’s Common Stock, at the end of the deferral period specified below. The
shares of Phantom Stock hereby granted to you are subject to vesting as
described below.

 

No Rights as a Shareholder. Until actual shares of the Company’s Common Stock
are issued to you, you will not possess any rights of a stockholder of the
Company with respect to the Phantom Stock, including, but not limited to, the
right to vote shares or receive dividends.

 

Deferral Period. Subject to the vesting restrictions and provisions described
below, one-third (1/3) of your Phantom Stock shares will mature and become
payable to you as of November 20, 2004. An additional one-third (1/3) will be
payable on November 20, 2005 and the remaining (1/3) will be payable on November
20, 2006. However, all deferral periods shall end and payment for the Phantom
Stock will be immediately due and payable to you in the event of a Change of
Control. Payment in shares will be made to you as soon as reasonably practicable
following the end of the deferral period.

 

Vesting. In the event that your service on the Board is terminated for any
reason other than death, Disability or Retirement prior to the end of the
applicable deferral period all Phantom Stock not yet then payable will be
forfeited. If your service on the Board is terminated due to death, Disability
or Retirement, your Phantom Stock award will not be forfeited, but will mature
and become payable at the end of the applicable deferral period. In the event of
your death, your Phantom Stock award will be paid to the representative of your
estate.



--------------------------------------------------------------------------------

Transferability. This award of Phantom Stock is not transferable by you and may
not be pledged, assigned or encumbered by you in any manner. However, in the
event of your death, your Phantom Stock award may be transferred by your will or
by the laws of descent and distribution, and your beneficiary will receive the
Phantom Stock subject to the same restrictions that are applicable to you.

 

Adjustment of Awards. In the event of a change in the capitalization of the
Company due to a stock split, stock dividend, recapitalization, merger,
consolidation, combination, or similar event, the terms of the Phantom Stock
will be adjusted by the Committee to reflect the change.

 

Withholding and Issuance of Shares. Notwithstanding anything in the Plan or this
award to the contrary, the Company will not be required to issue shares of
Common Stock to you unless and until arrangements satisfactory to the Company
have been made for the payment of any tax amounts (federal, state, local or
other) that may be required to be withheld or paid by the Company with respect
to your Phantom Stock.

 

Amendment. The Committee may amend this award and may waive, amend, or
accelerate any requirement or condition to the payment of the award, but may not
amend the award in a manner that would adversely affect your rights without your
consent.

 

Awards Subject to Plan Terms. The terms of this Phantom Stock award are intended
to be consistent with and subject to the terms of the Plan and shall be
construed accordingly. In the event of a conflict, the terms of the Plan shall
control. By signing below, you agree that this award is governed by the terms of
the Plan.

 

This grant shall be void and of no effect unless you execute and return this
Agreement within ninety (90) days of the above date. Please sign and date both
copies of this document and return one copy to the Legal Department. The other
copy is for your records.

 

Very truly yours,  

J. W. Stewart

Chairman, President and

Chief Executive Officer

 

[Name of Director]

 

   Date:                                                              , 2004